CUSIP No. 224 Page 1 of 5 pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* CRAFT BREWERS ALLIANCE, INC. (Name of Issuer) Common Stock, Par Value $0.005 Per Share (Title of Class of Securities) 10 1 (CUSIP Number) October 1, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1 (b) x Rule 13d-1 (c) o Rule 13d-1 (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 224 Page 2 of 5 pages 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities only) W. Cameron Healy, Trustee and Sole Beneficiary of the Healy Family Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,193,030 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,193,030 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,193,030 shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES Not applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.34 percent 12 TYPE OF REPORTING PERSON IN CUSIP No. 224 Page 3 of 5 pages Item 1(a) Name of Issuer: Craft Brewers Alliance, Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 929 North Russell Street, Portland, Oregon 97227 Item 2(a) Name of Person Filing: W. Cameron Healy, Trustee and Sole Beneficiary of the Healy Family Trust Item 2(b) Address of Principal Business Office or, if None, Residence: 14075 Old Germantown Road, Portland, Oregon 97231 Item 2(c) Citizenship: United States Item 2(d) Title of Class of Securities: Common Stock, $0.005 par value Item 2(e) CUSIP Number: Item 3 Not applicable Item 4 Ownership The following information is as of October1, 2010: (a)
